                   IN THE UNITED STATES DISTRICT COURT                    FILED
                                                                           OCT O9 2018
                      FOR THE DISTRICT OF MONTANA
                                                                        Clerk, U.S District Court
                                                                           District Of Montana
                                BUTTE DIVISION                                    Helena




IN RE BUTTE SCHOOL DISTRICT
NO. I                                            Cause No. CV-60-BU-SEH

                                        I ORDER GRANTING MOTION TO
This document relates to All Actions    I SUBSTITUTE REDACTED EXHIBIT
                                        I     125 INTO THE RECORD


      C.S. and McCarvel's Motion to Substitute Redacted Exhibit 125 in the

Record or Alternatively, Place Exhibit 125 Under Seal is GRANTED as follows:

      ORDERED:

      The redacted version of Exhibit 125 shall be placed in the record as a

substitute for the unredacted version of Exhibit 125.

      Dated this     ?#( day of October, 2018
                       '.?"




                          ~ [/4.dd'b,
                         'Sam E. Haddon                    \
                          United States District Judge
